                        2:20-cv-02265-CSB-EIL # 14           Page 1 of 4
                                                                                                     E-FILED
                                                                    Monday, 05 October, 2020 08:43:43 PM
                                                                             Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION


JOHN DOE,

                       Plaintiff,

               v.                                  Civil Action No. 20-cv-02265

UNIVERSITY OF ILLINOIS BOARD OF
TRUSTEES, GENE E. ROBINSON, Interim
Dean of College of Liberal Arts & Sciences,
sued in his official capacity, STEPHEN
BRYAN, Associate Vice Chancellor and Dean
of Student Support and Advocacy, sued in his
official capacity, JUSTIN BROWN, Associate
Dean of Students, sued in his official capacity,

                       Defendants.



  OPPOSITION TO DEFENDANTS’ EMERGENCY MOTION FOR EXTENSION OF
TIME TO RESPOND TO PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING
                ORDER AND PRELIMINARY INJUNCTION

       Mr. Doe opposes Defendants’ Emergency Motion for Extension of Time to Respond to

Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction. Although

counsel is usually loathe to deny an extension request to opposing counsel, in this case, delay

may create the exact harm Mr. Doe appealed to the Court to prevent. Mr. Doe was wrongfully

dismissed from the University of Illinois at Urbana-Champaign before the fall semester began.

Mr. Doe sought a temporary restraining order in order to return to classes and preserve the status

quo while the Court heard from the parties. If the Court were to grant Defendants’ motion, it

could potentially cement one of the harms that Mr. Doe seeks to avoid—an educational gap. Mr.

Doe has already missed six weeks of a 15-week semester. Although Mr. Doe is an excellent
                         2:20-cv-02265-CSB-EIL # 14           Page 2 of 4




student, additional delay could make it impossible for him make up the coursework he has

missed. As Defendants are well aware, the entire point of Mr. Doe’s motion for injunctive relief

is about getting him back in school with enough time in the semester to catch up. Granting

Defendants’ motion would allow them, quite simply, to run out the clock.

       Further, although Defendants complain that they need additional time to review and

confirm the facts in Plaintiff’s motion, counsel for Defendants have been aware of the facts in

this case since before it was even filed. Defendants’ counsel was made aware of the factual

circumstances surrounding Mr. Doe’s wrongful dismissal on September 17, 2020. Although

Defendants’ counsel only recently entered their appearances, the Motion for Temporary

Restraining Order and Complaint were served on them via email on September 25, 2020.

Moreover, Defendants’ counsel is familiar with both this area of the law and how the University

of Illinois handles these matters, having defended at least two cases alleging similar violations in

the past. See Doe v. Board of Trustees of the Univ. of Illinois, 19-cv-02054 (C.D. Ill); Doe v.

Univ. of Illinois Board of Trustees, 17-cv-02180 (C.D. Ill). Finally, it is not accurate to suggest

that the parties were actively discussing settlement between September 17th and October 3rd,

rather, Mr. Doe sent a written settlement demand at Defendants’ request the day after the

complaint was filed and Defendants responded five days later. For Defendants to imply that they

need additional time because they expected this case to settle is misleading.

       In sum, by the current deadline of October 9th, Defendants will have been aware of the

factual circumstances in this case for 23 days. Mr. Doe has a great and sincere interest in

moving this case forward as expeditiously as possible. He thus respectfully asks the Court to

deny Defendants’ motion.




                                                 2
                    2:20-cv-02265-CSB-EIL # 14   Page 3 of 4




                                          Respectfully submitted,


DATED: October 5, 2020              By: /s/ Norm Anderson

                                          KAISERDILLON PLLC
                                          Norman Anderson
                                          Justin Dillon
                                          Scott Bernstein (application forthcoming)
                                          1099 14th Street NW, 8th Floor West
                                          Washington, District of Columbia 20005
                                          Telephone: (202) 640-2850
                                          Facsimile: (202) 280-1034
                                          nanderson@kaiserdillon.com
                                          jdillon@kaiserdillon.com
                                          sbernstein@kaiserdillon.com

                                          Attorneys for Plaintiff John Doe




                                      3
                         2:20-cv-02265-CSB-EIL # 14           Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of October, 2020, a copy of the above and foregoing

document was filed with the Clerk of Court using the CM/ECF system which sent electronic

notification of such filing to all the following:

Peter G. Land (Lead Counsel)
Gwendolyn B. Morales
Husch Blackwell LLP
120 S. Riverside Plaza, Suite 2200 Chicago, Illinois 60606
(312) 655-1500
Peter.land@huschblackwell.com
Gwendolyn.Morales@huschblackwell.com


                                                        /s/ Norm Anderson___________________
                                                             Norman Anderson




                                                    4
